
	
		IB
		Union Calendar No. 38
		111th CONGRESS
		1st Session
		H. R. 608
		[Report No. 111–53, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 16, 2009
			Mr. Oberstar (for
			 himself, Mr. Brady of Pennsylvania,
			 Mr. Mica, Ms. Norton, Mr.
			 Mario Diaz-Balart of Florida, Mr.
			 Hoyer, Mr. Becerra,
			 Ms. Matsui, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			March 25, 2009
			Reported from the Committee on Transportation and
			 Infrastructure
		
		
			March 25, 2009
			Referral to the Committee on House Administration
			 extended for a period ending not later than April 24, 2009
		
		
			April 24, 2009
			Additional sponsor: Ms.
			 Edwards of Maryland
		
		
			April 24, 2009
			 Committee on House
			 Administration discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize the Board of Regents of the
		  Smithsonian Institution to carry out certain construction projects, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smithsonian Institution Facilities
			 Authorization Act of 2009.
		2.Laboratory and support
			 space, Edgewater, Maryland
			(a)Authority To
			 design and constructThe
			 Board of Regents of the Smithsonian Institution is authorized to design and
			 construct laboratory and support space to accommodate the Mathias Laboratory at
			 the Smithsonian Environmental Research Center in Edge­water, Maryland.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $41,000,000
			 for fiscal years 2009 through 2011. Such sums shall remain available until
			 expended.
			3.Laboratory space,
			 Gamboa, Panama
			(a)Authority To
			 constructThe Board of
			 Regents of the Smithsonian Institution is authorized to construct laboratory
			 space to accommodate the terrestrial research program of the Smithsonian
			 tropical research institute in Gamboa, Panama.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $14,000,000
			 for fiscal years 2009 and 2010. Such sums shall remain available until
			 expended.
			4.Greenhouse facility,
			 Suitland, Maryland
			(a)Authority To
			 constructThe Board of
			 Regents of the Smithsonian Institution is authorized to construct a greenhouse
			 facility at its museum support facility in Suitland, Maryland, to maintain the
			 horticultural operations of, and preserve the orchid collection held in trust
			 by, the Smithsonian Institution.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated $12,000,000
			 to carry out this section. Such sums shall remain available until
			 expended.
			
	
		April 24, 2009
		 Committee on House
		  Administration discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
